Citation Nr: 0432116	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a psychiatric disorder, claimed as dysthymic 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for folliculitis.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for chronic otitis externa.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for prostatitis.
 
7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for kidney, removal of one.

8.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for laryngitis.

9.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for blindness of one eye.  

10.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a low back disorder.

11.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a right hand/wrist disorder.

12.  Entitlement to service connection for anemia.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for migraines.

15.  Entitlement to service connection for hemorrhoids.

16.  Entitlement to service connection for sinusitis.

17.  Entitlement to service connection for dementia.

18.  Entitlement to service connection for arteriosclerotic 
heart disease.

19.  Entitlement to service connection for constipation, 
claimed as stomach injury.

20.  Entitlement to service connection for aneurysm.

21.  Entitlement to service connection for chronic fatigue 
syndrome (CSFS).

22.  Entitlement to service connection for scars on face.

23.  Entitlement to service connection for penis deformity 
with loss of erectile power.

24.  Entitlement to service connection for stomach injury 
(other than constipation).

25.  Entitlement to service connection for dental condition.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the enumerated issues on appeal.  

The reopened issues of entitlement to service connection for 
hearing loss and diabetes are addressed in the REMAND portion 
of the decision below.  Also addressed in the REMAND portion 
are the issues of whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for a psychiatric disorder, folliculitis, chronic 
otitis externa, a right wrist/hand disorder, a 
tonsillitis/laryngeal disorder, a renal disorder to include 
tuberculosis of the left kidney and prostatitis, a left eye 
disorder, and a back disorder and the remaining enumerated 
issues of service connection that are on appeal.  All issues 
on appeal are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the reopening of a previously denied claim 
for service connection for hearing loss in August 1973.  The 
veteran was notified of his procedural and appellate rights 
in an October 1973 letter; however, he did not submit a 
notice of disagreement within one year of this decision.

2.  New evidence received since the RO's August 1973 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The RO denied the veteran's claim for entitlement to 
service for diabetes in an October 1990 decision.

4.  New evidence received since the RO's October 1990 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1973 rating decision, which denied a 
claim for entitlement to service connection for a hearing 
loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
RO's August 1973 decision, and the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  The RO's October 1990 rating decision, which denied a 
claim for entitlement to service connection for diabetes is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).

4.  New and material evidence has been received since the 
RO's October 1990 rating decision, and the claim for service 
connection for diabetes is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claims.  Thus, there is no prejudice to the veteran in 
deciding that part of the claims at this time.  

Prior unappealed decisions of the RO and the Board are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2003).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Regardless of the determination reached by the RO, the Board 
must determine whether new and material evidence was 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  The Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

A.  Hearing loss

At the time of the August 1973 rating decision, the record 
included service medical records showing treatment in January 
1956 for hemorrhagic otitis media, probably due to rupture 
vesicle of drum or middle ear, with no evidence of purulent 
infection.  He was also treated for chickenpox in January 
1956.  His separation examination of February 1956 yielded 
findings of 15/15 of both ears.

The report of a June 1965 VA Ear Nose and Throat (ENT) 
examination showed complaints of unilateral hearing loss on 
the left side with tinnitus three months earlier, when he had 
been treated with streptomycin.  The pertinent diagnoses 
included sensory neural hearing loss due to streptomycin, 
more marked on the left side.  Chronic tonsillitis was also 
diagnosed.  VA audiological examinations were performed in 
July 1965. 

The RO denied service connection for hearing loss in 
September 1965 based on there being no evidence of a chronic 
ear condition in service.  The veteran was advised of his 
procedural and appellate rights at that time.  The veteran 
did not appeal this decision.  The most recent denial of 
service connection for hearing loss of August 1973 determined 
that no new and material evidence had been submitted to 
reopen the claim.  The veteran was again advised of his 
procedural and appellate rights, but he did not appeal this 
decision.

Evidence received since the most recent final denial of 
August 1973 includes a private medical document of May 1975 
showing visits to the ENT clinic, and statements from the 
veteran and his wife.  These include in pertinent part, 
contentions received in October 2002 alleging that his 
primary physician was a VA physician who treated him for 
numerous disabilities including his ear problems.  He also 
submitted a statement in January 2003 indicating that he was 
scheduled for a VA appointment in June 2003 for his ear 
problems as well as other problems.  

The Board has reviewed the evidence received into the record 
since the August 1973 decision, and finds that new and 
material evidence has been received to reopen the claim of 
service connection for hearing loss.  Specifically, this 
evidence showing that the veteran continued to have medical 
appointments scheduled for his ear, coupled with the evidence 
in the service medical records of ear infection now suggests 
that potentially probative medical evidence from the VA may 
exist that is pertinent to this issue.  This evidence bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.

B.  Diabetes Mellitus

At the time of the October 1990 RO decision, the record 
included service medical records, VA examination reports, and 
VA and private medical treatment records.  

Service medical records that showed no evidence of diabetes.  
VA examinations of June 1965, January 1967 and May 1969 were 
negative for any indicators of diabetes mellitus.  

A January 1990 medical certificate stated that the veteran 
has received treatment for diabetes since 1985.  Another 
January 1990 treatment record cited treatment for Type II 
diabetes mellitus.  A March 1990 treatment record showed a 
diagnosis of diabetes.

The October 1990 rating decision denied entitlement to 
service connection for diabetes mellitus based on a lack of 
evidence of complaints of diabetes during service or within 
one year after service.

Evidence received after the October 1990 rating decision 
includes VA treatment records from February 1999 to November 
1999 showing treatment for diabetes related problems as well 
as other medical pathologies.  

A September 1999 VA examination report reflects that the 
veteran's medical history included having had diabetes 
mellitus since 1956.  The examiner indicated that he or she 
reviewed medical evidence of record that included treatment 
for diabetes.  

The Board has reviewed the evidence received into the record 
since the October 1990 decision, and finds that new and 
material evidence has been received to reopen the claim of 
service connection for diabetes.  Specifically, the history 
given by the examiner in the September 1999 VA examination 
showing a history of diabetes mellitus is pertinent to this 
issue.  This history was noted to be given by the examiner 
following a review of medical records.  This evidence bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes is reopened; 
to this extent only, the appeal is granted.


REMAND

The veteran contends that he is entitled to service 
connection for all issues on appeal.  In support of his 
claims, he submitted statements in October 2002 alleging 
treatment at the VA medical center for a variety of medical 
problems since 2000.  However, it does not appear that 
request for such records was made or that such records were 
associated with the claims file.  

The veteran also alleged that he recently filed for Social 
Security benefits and was previously denied in 1967 and 1963.  
The record does not contain any Social Security records and 
an attempt should be made to obtain any Social Security 
records that may be pertinent to some or all the claims on 
appeal.  

Finally, in regards to the claims in which treatment for some 
of the claimed conditions was shown in service, or where 
evidence suggests a possible relationship between a current 
disorder and another disorder claimed to be service 
connected, the Board finds that a VA examination is warranted 
to ascertain whether any of the current conditions now 
complained of are related to those shown in service or 
related to a disorder that may be service connected.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should obtain copies of 
the complete VA medical records from the 
year 2000 up to the present.  If such 
medical evidence is not available, that 
fact should be entered in the claims 
file.

3.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination to 
include those, if available from 1963 
and/or 1967, it has made for the 
appellant and copies of the medical 
records upon which any such decision was 
based.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

4.  The AMC should schedule the veteran 
for VA eyes, ears, nose and throat 
examinations to determine the nature and 
etiology of the veteran's claimed ear 
disabilities of hearing loss and chronic 
otitis externa as well as the claimed 
disability of laryngitis/tonsillitis and 
the claimed eye disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  

Specifically, the examiner(s) must 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
hearing loss and/or chronic otitis 
externa was first related to the 
veteran's service, to include discussion 
of the findings of ear problems and any 
other significant findings noted in 
service.  

The examiner(s) should also discuss the 
relationship between the veteran's 
current laryngeal complaints and the 
chronic tonsillitis shown to have been 
pre-existent and present in service.  
This discussion should address whether it 
is at least as likely as not that the 
veteran has any current laryngeal/tonsil 
disorder was caused or aggravated by 
service.  

The examiner(s) should discuss whether it 
is as least as likely as not that the 
veteran's current eye complaints are 
related the veteran's service, to include 
discussion of the findings of left eye 
problems shown to have been treated in 
service.  

The opinions should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
prostatitis and residuals of left kidney 
tuberculosis, with kidney removal.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  

Specifically, the examiners must first 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
prostatitis or kidney pathology was first 
related to the veteran's service, to 
include discussion of the findings of 
urinary tract problems such as hematuria 
and any other significant findings noted 
in service.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

6.  Thereafter, the VBA AMC should afford 
the veteran a VA psychiatric examination.  
The claims file must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include dysthymia.  The examiner should 
review the record, to include the service 
medical records and post service 
psychiatric treatment records and provide 
an opinion on the following: 

Does the veteran have dysthymia?  If so, 
is it as least as likely as not related 
to service?  If s dysthymia is not 
diagnosed or if there are additional 
psychiatric disorders, the examiner 
should opine as to whether any such 
disorder(s) is/are related to service, or 
was/were caused or aggravated by the 
veteran's kidney disorder.  
The opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

7.  The AMC should schedule the veteran 
for VA examinations to determine the 
nature and etiology of the veteran's 
alleged low back disorder, right hand 
disorder and folliculitis.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  

Specifically, the examiners must first 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
low back disorder, right hand disorder or 
folliculitis were related to the 
veteran's service, to include discussion 
of the findings such as the low back 
treatment, right hand treatment, 
treatment of folliculitis and any other 
significant findings noted in service.  
The opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

8.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2003).

9.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



